Per Curiam.
This case arises from the same facts involved in Hallie L. Robbins v. Douglas K. Matulonis, J. H. Walker Co., Inc., and Continental Telephone Co. of Vermont, Inc. v. Sebago Lake Garage, Docket No. 314-77, this day decided. Only the plaintiffs, injured in the same accident, are different. By agreement of the parties, the cases were briefed and argued together in this Court. At issue in each ease is the granting by the trial court of a motion to dismiss for lack of jurisdiction over the person, filed by Sebago Lake Garage. For the reasons set out in the Robbins opinion, the entry is:

The order granting the motion to dismiss Sebago Lake Garage is reversed and the cause is remanded.